Title: From James Madison to Levi Lincoln, [ca. 2 January] 1811
From: Madison, James
To: Lincoln, Levi


[ca. 2 January] 1811
… You will see by the commission which will be forwarded from the Department of State, that I have taken the liberty of nominating you to the Senate as successor to Judge Cushing, notwithstanding your remonstrances against a recall into the national service. I was induced to this step, not only by my personal wishes, but by those of others, between whom and yourself exists all the reciprocal respect that can add weight to them, and particularly by their persuading themselves, that your patriotism would acquiesce in an appointment, however contrary it might be to your previous inclinations. I venture to flatter myself that in this we may not be disappointed; and that, in every event, you will regard the liberty I have taken in imposing the dilemma upon you, with the indulgence due to my motives, and to the great esteem and sincere friendship of which I pray you to accept my renewed assurances.…
